PLEASE FOLD ALONG THE PERFORATION, DETACH AND RETURN THE BOTTOM PORTION IN THE ENCLOSED ENVELOPE [Tortoise Logo] Proxy — Tortoise North American Energy Corporation PROXY SOLICITED BY THE BOARD OF DIRECTORS FOR THE SPECIAL MEETING OF STOCKHOLDERS – , 2009 The undersigned holder of shares of Tortoise North American Energy Corporation (the "Fund") appoints David J. Schulte and Terry C. Matlack, or either of them, each with power of substitution, to vote all shares that the undersigned is entitled to vote at the special meeting of stockholders of the Fund to be held on , 2009 and at any adjournments thereof, as set forth on the reverse side of this card, and in their discretion upon any other business that may properly come before the meeting. YOUR VOTE IS IMPORTANT. PLEASE MARK, SIGN, DATE AND RETURN THIS PROXY PROMPTLY USING THE ENCLOSED POSTMARKED ENVELOPE. (Continued and to be signed on the reverse side) Using a black ink pen, mark your votes with an X as shown in[X] this example. Please do not write outside the designated areas. Special Meeting Proxy Card PLEASE FOLD ALONG THE PERFORATION, DETACH AND RETURN THE BOTTOM PORTION IN THE ENCLOSED ENVELOPE This proxy, when properly executed, will be voted in the manner directed herein and, absent direction, will be voted “FOR” the proposals. A. Voting Issues - The Board of Directors recommends a vote “FOR” the proposal below. 1. Not applicable to the Fund. 2. To approve the issuance of additional shares of common stock of the Fund in connection with an Agreement and Plan of Reorganization between the Fund and Tortoise Gas and Oil Corporation. ForAgainstAbstain [
